MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Nov 08 2018, 6:55 am

regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                      Curtis T. Hill, Jr.
Michael R. Fisher                                       Attorney General of Indiana
Marion County Public Defender Agency
Indianapolis, Indiana                                   Laura R. Anderson
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Mykel Smith,                                            November 8, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-637
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marc T.
Appellee-Plaintiff.                                     Rothenberg, Judge
                                                        Trial Court Cause No.
                                                        49G02-1510-F2-37383



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018                  Page 1 of 18
                                          Statement of the Case
[1]   After a jury trial, Mykel Smith appeals his convictions of one count of burglary,
                               1                                                            2
      a Level 2 felony, one count of resisting law enforcement, a Level 6 felony, and
                                                                                                3
      one count of carrying a handgun without a license, a Class A Misdemeanor,

      contending there is insufficient evidence to support each of his convictions. We

      affirm.


                                                     Issues
[2]   Smith presents the following issues for our review:


                 I.       Should Smith’s burglary conviction be reversed because
                          a material variance existed between the crime alleged in
                          the charging information and the evidence adduced at trial
                          and no handgun was found by law enforcement?


                 II.      Should Smith’s conviction of resisting law enforcement be
                          reversed because he was a passenger in the vehicle fleeing
                          from law enforcement?


                 III.     Should Smith’s conviction of carrying a handgun without
                          a license be reversed because no handgun was found on
                          his person, in the car, or along the route between the




      1
          Ind. Code § 35-43-2-1(3)(A) (2014).
      2
          Ind. Code § 35-44.1-3-1(b)(1)(A) (2014).
      3
          Ind. Code § 35-47-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 2 of 18
                      victim’s house and the location where he was
                      apprehended?


                               Facts and Procedural History
[3]   On October 17, 2015, Joshua Helton left his home around 11:00 a.m. to fix a

      flat tire on his truck and then go to work. While he was gone, Helton’s

      neighbors, Melinda Nash, and her daughter, Kahlel Nash, saw a blue Buick

      drive past Helton’s house, reverse back to Helton’s house and back into his

      driveway. A female, later identified as Lovey Shaw, exited the driver’s side of

      the Buick, approached Helton’s house and knocked on the front door for

      several minutes. Shaw then approached a side door of the house near the

      driveway and knocked several times. Shaw returned to the front of the house

      and peered in a window on the side of the house near the driveway. She

      returned to the car and spoke with Smith, who was seated in the passenger seat.

      He pulled a hoodie over his head. Kahlel called the police to report the

      suspicious activity because they had never seen those people at Helton’s house

      before and the Nashes knew the only person who visited Helton was his

      mother.


[4]   Shaw climbed into the back seat of the car and retrieved what appeared to be a

      crowbar. Shaw and Smith then proceeded to the rear of Helton’s house. Next,

      Shaw exited the house carrying a laptop that she placed in the back seat of the

      car. She then re-entered the house. After exiting the house again, she placed

      additional items in her car.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 3 of 18
[5]   Meanwhile, Helton had finished fixing the flat tire on his truck and began

      driving to work. His route to work took him past his house and on that day he

      observed the blue Buick in his driveway. After Helton exited his truck,

      neighbors shouted that a male and a female were breaking into his house.

      Helton first approached Shaw, who had jumped back into the driver’s seat of

      the car as Helton arrived home. He knocked on the car window and asked her

      what she was doing, but she did not respond. Instead, she sped out of the

      driveway, honked the car horn, and headed down the street.


[6]   After Shaw left, Helton proceeded toward his house. Neighbors continued to

      yell, warning Helton that Smith remained inside the house. When Helton got

      to the back of his house, he saw that the back door, which he had previously

      closed and locked, was open. He entered his house and saw Smith standing

      there with items in his hands, including Helton’s PlayStation. After Helton

      asked Smith what he was doing in the house, Smith dropped the items that

      were in his hands and reached for a small black handgun that was in his

      waistband.


[7]   When Smith raised the gun and pointed it in Helton’s general direction, Helton

      turned and ran out of the back of the house. Smith yelled for Helton to return.

      Instead, Helton continued to run behind a tree, then behind a garage, and then

      jumped a fence to get into the neighbor’s yard.


[8]   Melinda was standing in the middle of the street trying to locate Helton, who

      had been out of sight for around five to ten minutes. Another neighbor, Dave


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 4 of 18
       Palmer, had joined her. They observed Smith running out of the house and

       carrying several items in his hands. He dropped some of the items as he ran

       away from the house, but his hoodie remained full of other items.


[9]    As Smith was running, he extended his arm behind him and started shooting.

       At certain times he would stop running so he could shoot. Palmer, who had his

       gun with him, fired a shot at the ground attempting to scare Smith so he would

       stop shooting.


[10]   Helton heard the gunshots and ran to the front of the house as he tried to call

       911. Four police vehicles were already coming down the street in response to

       the report of a burglary in progress with shots being fired. Because it was an

       emergency run, officers were using their lights and sirens on their vehicles.


[11]   One of the responding officers, Indianapolis Metropolitan Police Officer Paul

       Humphrey, observed the blue Buick with Smith seated on the passenger side

       wearing his hoodie up. The officer attempted to stop the Buick and observed

       items being thrown out of the vehicle from the passenger side. Because the

       vehicle did not stop, Officer Humphrey and several other officers continued to

       pursue the vehicle down numerous streets.


[12]   A pursuit intervention technique, or PIT, vehicle was called to assist in the

       pursuit because the chase was nearing streets with more vehicle congestion.

       The PIT vehicle executed a maneuver causing the Buick to spin, swerve back

       and forth, go off the road through two different yards, and strike a vehicle

       waiting to turn while in an intersection. The Buick was not immobilized, and

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 5 of 18
       Shaw and Smith continued to flee. After a second PIT maneuver was executed,

       the Buick was forced to a stop in a drainage ditch.


[13]   As soon as the Buick came to rest in the ditch, the officers gave commands for

       Shaw and Smith to roll down the windows, unlock the doors, and open them.

       Neither person responded to the officers’ commands, conversing with each

       other instead. Officer Humphrey used his baton to break out a window, and

       the officers pulled Smith and Shaw from the car. Smith had a holster for a

       handgun tucked into his waistband, but he did not have a license to carry a

       handgun. Officers searched the Buick and the route taken during the pursuit

       but were unable to locate a handgun.


[14]   In Helton’s house, his PlayStation and associated cords, a controller, some

       games, a charging port for the PlayStation controllers, and his bedroom

       television remote had been moved and were found on his dining room table. In

       his bedroom, a space heater had been moved and placed on his bed. Other

       items, including a WiiU and a controller, had been removed from a drawer

       where they were normally kept and had been placed on the bed. Helton’s

       laptop computer, tablet, and a PlayStation controller were found along the

       route the vehicle drove during the pursuit.


[15]   As for the value of the items Smith and Shaw took or attempted to take, Helton

       testified that he paid $299.00 or $399.00 for the PlayStation, $250.00 or $350.00

       for the laptop computer, $100.00 for the tablet, $60.00 for each PlayStation

       controller, $60.00 for the games, and $19.99 for the charging port.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 6 of 18
[16]   The State charged Smith with Level 2 felony burglary with a deadly weapon,

       Level 6 felony theft, Level 6 felony criminal recklessness committed with a

       deadly weapon, Level 6 felony resisting law enforcement, and Class A

       misdemeanor carrying a handgun without a license. Smith and Shaw were

       tried in a joint jury trial. At the conclusion of the State’s case, the trial court

       granted a directed verdict as to the Level 6 felony theft charge. The jury found

       Smith guilty of Level 2 felony burglary, Level 6 felony resisting law

       enforcement, and Class A misdemeanor carrying a handgun without a license.

       The jury acquitted Smith of the count alleging Level 6 felony criminal

       recklessness.


[17]   The trial court sentenced Smith to concurrent sentences of fourteen years for the

       Level 2 felony conviction, two years for the Level 6 felony conviction, and one

       year for the Class A misdemeanor conviction. Smith now appeals.


                                    Discussion and Decision
                                          Standard of Review
[18]   Smith alleges that there is insufficient evidence to support each of his

       convictions. When reviewing such claims, appellate courts consider only the

       probative evidence and reasonable inferences supporting the verdict. Sallee v.

       State, 51 N.E.3d 130, 133 (Ind. 2016). Assessment of witness credibility and

       assignment of weight to the evidence to determine whether the evidence is

       sufficient to support a conviction is the fact-finder’s role, not that of appellate

       courts. Id. It is unnecessary that the evidence “‘overcome every reasonable


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 7 of 18
       hypothesis of innocence.’” Id. (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind.

       1995)). The evidence is sufficient if an inference may be reasonably drawn from

       it to support the verdict. Sallee, 51 N.E.3d at 133.


               I. Material Variance and Lack of Physical Evidence
[19]   First, Smith alleges that his burglary conviction should be reversed because he

       claims there was a material and fatal variance between the allegations in the

       charging information and the evidence produced at trial.


[20]   “A variance is an essential difference between proof and pleading.” Allen v.

       State, 720 N.E.2d 707, 713 (Ind. 1999). Not all variances are material or fatal.

       Id. To determine whether a variance between the proof at trial and the

       allegations of a charging information or indictment is fatal requires a reviewing

       court to consider the following two grounds: “‘ (1) was the defendant misled by

       the variance in the evidence from the allegations and specifications in the

       charge in the preparation and maintenance of his defense, and was he harmed

       or prejudiced thereby; (2) will the defendant be protected in [a] future criminal

       proceeding covering the same event, facts, and evidence against double

       jeopardy?’” Id. (quoting Mitchem v. State, 685 N.E.2d 671, 677 (Ind. 1997)

       (citing Harrison v. State, 507 N.E.2d 565, 566 (Ind. 1987))). “We resolve a claim

       of fatal variance under our sufficiency standard because the defendant’s

       essential argument is the evidence produced at trial so differed from the

       charging information that it was insufficient to convict him as charged.” Blount

       v. State, 22 N.E.3d 559, 565 (Ind. 2014).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 8 of 18
[21]   The burglary statute, cited in the charging information, requires the State to

       prove the following in pertinent part beyond a reasonable doubt:


               A person who breaks and enters the building or structure of
               another person, with intent to commit a felony or theft in it,
               commits burglary, a Level 5 felony. However, the offense is: (3)
               a Level 2 felony if it: (A) is committed while armed with a
               deadly weapon[.]


       Ind. Code § 35-43-2-1(3)(A).


[22]   The language of the charging information for burglary filed against Smith reads

       as follows:


               On or about October 17, 2015, Mykel Smith did break and enter
               the building or structure of Joshua Helton, to-wit: a residence
               located at 195 N. Routiers Avenue; with the intent to commit the
               felony of Theft, therein, to-wit: to knowingly exert unauthorized
               control over the property of Joshua Helton, to-wit: a laptop
               computer and/or an Ipad and/or an electronic tablet, with the
               intent to deprive Joshua Helton of any part of the use or value of
               the property, said property having a value of at least seven
               hundred fifty dollars and less than the value of fifty thousand
               dollars; while armed with a deadly weapon, to-wit: a handgun[.]


       Appellant’s App. Vol. II, pp. 35-36.


[23]   On the morning of the second day of trial, the State moved to amend the

       charging information from “felony theft therein” to more closely track the

       language of the statute, “a felony or theft therein.” Tr. Vol. II, p. 219. Smith’s

       and Shaw’s attorneys objected to the amendment and the trial court denied the

       request, observing as follows:
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 9 of 18
                  the charging information is a correct statement of the law. It is a
                  felony or theft and it could be one or the other charged that way.
                  It’s–it’s the felony of theft. And I understand the State and that
                  they’re going forward on the felony charge of theft.


                  I also note that they don’t have to actually prove theft to prove
                  this Burglary. Remember, it’s the intent to commit the felony of
                  theft. If someone had broken into a house with the idea that
                  there would be a million dollars in gold bars in that house or any
                  property in the house worth over $750.00 and they were going to
                  steal it, that, in my opinion is enough to prove the intent to
                  commit the felony of theft or a theft.


       Id. at 230-31.


[24]   Indeed, under the statute, proof of burglary does not require proof of theft or of

       any other specific felony. Jones v. State, 519 N.E.2d 1233, 1235 (Ind. 1988).

       “Proof of the theft is mere evidence showing intent to commit theft; it is not

       required to plead or prove an element of burglary.” Id. Additionally, there

       must be proof of a “specific fact that provides a solid basis to support a

       reasonable inference that the defendant had the specific intent to commit a

       felony.” Freshwater v. State, 853 N.E.2d 941, 944 (Ind. 2006). It is also worth

       noting that by statute misdemeanor theft does not require proof of a specific

       value of the property taken, whereas Level 6 felony theft requires proof that the
                                                         4
       value of the property is at least $750.00. Here, the charges required the State to

       prove that Smith intended to commit the theft of property with a value of at



       4
           Ind. Code § 35-43-4-2 (2014).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 10 of 18
       least $750.00. Neither the burglary statute nor the theft statute requires proof of

       the specific items taken or intended to be taken.


[25]   The evidence favorable to the verdict established that after determining that the

       homeowner was not at home, Smith and Shaw broke into Helton’s house.

       Shaw took a laptop computer from the house and placed it in her car. Helton

       returned home while Smith was still inside. Helton observed that Smith was

       holding several items, including Helton’s PlayStation. Smith dropped several

       items as he reached for a gun. However, Smith was still carrying some items

       from the house when he fled. He dropped some of those items as he ran, and

       he threw some items out of the car window while being pursued by police

       officers.


[26]   After Smith was apprehended by police officers, Helton’s laptop computer,

       tablet, and a PlayStation controller were recovered along the path of the

       pursuit. Inside Helton’s home, his PlayStation and cords, a controller, some

       video games, a charging port for the PlayStation controller, and a television

       remote had been removed from Helton’s bedroom and were found on the

       dining room table. In Helton’s bedroom, a WiiU and a controller had been

       removed from their usual place and were found on the bed. Helton paid

       $299.00 or $399.00 for the PlayStation, $250.00 or $350.00 for the laptop,

       $100.00 for the tablet, $60.00 for each PlayStation controller, $60.00 for the

       games, and $19.99 for the charging port.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 11 of 18
[27]   In Mitchem, the Supreme Court examined whether the State was required to

       prove the use of specific weapons–a handgun and a shotgun–in the commission

       of three attempted murders. The charging information alleged the defendant

       committed the attempted murders by use of a handgun and a shotgun. The

       evidence at trial suggested that the defendant used a rifle. On appeal, the

       defendant challenged his convictions on those counts, arguing a fatal variance

       between the crime charged and the proof at trial. 685 N.E.2d 671.


[28]   The Supreme Court found that the instructional error–absence of language

       requiring a finding of every material allegation set forth in the charging

       information–had been sufficiently preserved. Id. at 675. Next, the Court

       observed that “the specific weapon used is not an element of Attempted

       Murder.” Id. at 676. “The general rule of Indiana criminal procedure is that

       ‘what is unnecessary to allege is automatically unnecessary to prove.’” Id.

       (quoting Powell v. State, 250 Ind. 663, 668, 237 N.E.2d 95, 98 (1968) (citing

       Marks v. State, 220 Ind. 9, 40 N.E.2d 108 (1942))). The Court went on to quote

       the following from Justice Arterburn’s concurring opinion in which three other

       justices concurred:


               Unnecessary descriptive material in a charge is surplusage. It
               need not be established in the proof and if there is a variance in
               the evidence from such unnecessary particularity it does not
               vitiate the proceedings unless it is shown that the defendant has
               been misled or prejudiced thereby.


       Madison v. State, 234 Ind. 517, 543-44, 130 N.E.2d 35, 47 (1955).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 12 of 18
[29]   Here, evidence of the specific items set forth in the charging information is not

       necessary to prove the crimes alleged. Further, Smith did not object to the

       exhibits showing various items that had been removed from Helton’s home,

       those items that were collected in preparation to be removed from the home, or

       Helton’s testimony about the value of the various items. Instead, Smith argues

       that the State was limited to the items specifically listed in the charging

       information and argues that the State failed to establish that the value of the

       listed items taken or intended to be taken is at least $750.00. The range of the

       evidence presented establishes that the value of the items at issue exceeded

       $750.00. As such, Smith was not misled in preparing a defense, nor was his

       defense harmed or prejudiced. Based upon the foregoing, we disagree with his

       argument and find that the State sufficiently established the elements of

       burglary with the intent to commit theft of personal property with a value of at
                           5
       least $750.00.


[30]   Smith’s next sufficiency argument as to this conviction centers on the lack of

       physical evidence of the handgun. No handgun was recovered by police who

       searched for it after Smith and Shaw were apprehended. A burglary charge




       5
         Smith also argues that the State’s evidence of value of the property is insufficient because Helton did not
       identify an iPad and the charging information lists an iPad as personal property alleged to be taken. The
       charging information, however, lists an “iPad and/or tablet.” Appellant’s App. Vol. II, p. 35. Helton
       identified State’s Exhibit 23, Exhibit Vol. p. 26; Tr. Vol. II pp. 178, 181, as his tablet and testified to its value.
       Tr. Vol. II p. 181.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018                         Page 13 of 18
       rises to a Level 2 felony if it was committed while armed with a deadly weapon.

       See Ind. Code § 35-43-2-1(3)(A).


[31]   In White v. State, 455 N.E.2d 329 (Ind. 1983), our Supreme Court was presented

       with a similar argument. In that case, the charge of criminal deviate conduct

       rose to a Class A felony because it was alleged that the defendant committed

       the crime by using or threatening the use of deadly force or while armed with a

       deadly weapon. No handgun was recovered. Testimony at trial established

       that a witness saw the defendant stick a shiny, blunt object into the victim’s

       side. The defendant told the witness that the encounter was a holdup and that

       the witness should get out of the car the three were riding in or he would blow

       apart the victim. The witness complied and while doing so heard what sounded

       like the hammer of a gun being pulled back. The victim testified that the

       defendant told her to comply with his demands or he would blow her away.

       The Supreme Court held there was sufficient evidence to support the

       defendant’s conviction, even though there was no physical evidence of the gun,

       because the testimony of the witness and victim supported an inference that the

       defendant used a gun during the crime. Id. at 332.


[32]   Here, Helton testified that he watched as Smith pulled a black handgun from

       his waistband, raised the gun and pointed it at Helton. When Smith was

       apprehended he was wearing a holster tucked into his waistband. Kahlel

       testified that when Smith ran past her house, she saw that Smith had a black 9

       mm handgun in his hand and relayed as much to the 911 operator. Melinda

       testified that Smith started shooting and extended his arm to shoot. Each

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 14 of 18
       witness testified that they heard gunshots. There is sufficient evidence from

       which the jury could infer beyond a reasonable doubt that Smith was in

       possession of a handgun, and that inference supports his burglary conviction as

       charged.


                                II. Resisting Law Enforcement
[33]   Smith argues that his conviction for resisting law enforcement should be

       reversed because there is insufficient evidence that he committed the offense.

       More specifically, he argues that his conviction should be reversed because he

       was merely a passenger in the Buick driven by Shaw during the pursuit.


[34]   To establish that Smith had committed the offense of Level 6 felony resisting

       law enforcement, the State had to prove beyond a reasonable doubt that Smith

       knowingly or intentionally fled from a law enforcement officer after the officer

       had, by visible or audible means, including operation of the law enforcement

       officer’s siren or emergency lights, identified himself or herself and ordered the

       person to stop and the person used a vehicle to commit the offense. See Ind.

       Code § 35-44.1-3-1(b)(1)(A).


[35]   The Supreme Court considered a similar argument made in Jones v. State, 536
N.E.2d 267 (Ind. 1989). In Jones, the police officers received a report that male

       suspects were breaking into cars at an apartment complex. John Jones,

       Terrance Jones, and co-defendants named Snow and Hewlett, had driven to the

       apartment complex in Hewlett’s car to carry out the Joneses’ suggestion to steal

       car radios from automobiles parked at the apartment complex. A responding

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 15 of 18
       officer observed a car driven by someone matching the description given. After

       the officer stopped the vehicle, Hewlett jumped out of the car, and the officer

       ordered him to return to the vehicle. Both of the Joneses were in the back seat

       of the car with Snow seated in the front passenger seat. Snow stated that he

       was not going back to jail, placed the car in gear and pressed on the accelerator

       all while seated in the passenger seat. Hewlett took over the wheel when Snow

       began shooting at the pursuing officer. Both Snow and Terrance shot at the

       officer as they fled in Hewlett’s car.


[36]   John appealed, arguing that there was insufficient evidence to support his

       conviction of resisting law enforcement because he had no control over the

       fleeing vehicle, and once the vehicle stopped, he did not try to escape.


[37]   The Supreme Court observed that the acts of one accomplice are imputed to all

       other accomplices when they act in concert in the furtherance of a crime. Id. at

       270, 271. The evidence need not show that the accomplice personally

       participated in the commission of each element of the offense. Id. at 270. The

       Supreme Court held that the evidence was sufficient to support John’s

       conviction of resisting law enforcement because the acts of the others could be

       imputed to him under the accomplice theory. Id. at 271. The Court noted that,

       in addition to that evidence, John had told Hewlett not to stop the fleeing

       vehicle. Id.


[38]   Here, there was no evidence that Smith told Shaw to stop the vehicle.

       However, the other evidence is sufficient to support his conviction. He was a


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 16 of 18
       passenger in Shaw’s vehicle when they stopped at Helton’s house. Shaw

       approached the house and determined that no one was home. Shaw then spoke

       to Smith, retrieved a crowbar from her car and the two disappeared behind the

       house. Shaw then exited the house carrying a laptop computer which she

       placed in her car. She returned to the house and exited with additional items of

       Helton’s property. The evidence clearly showed that Shaw and Smith were

       working together in the commission of the burglary.


[39]   The burglary was interrupted when Helton arrived home. Shaw took off in the

       Buick, honking her car horn as she left. Smith remained inside the house, but

       then fled on foot after his confrontation with Helton. Smith then met up with

       Shaw who was waiting nearby in her car. Once Smith was inside the car, the

       two attempted to leave the area, but were spotted by Officer Humphrey. A

       pursuit followed during which Smith tossed items from the car out the

       passenger side window. After the vehicle was stopped in a ditch, Smith and

       Shaw remained inside the car talking with each other and ignoring orders by

       law enforcement officers to exit the vehicle. There is sufficient evidence from

       which the jury could reasonably infer that Smith was acting in concert with

       Shaw in resisting law enforcement. There is sufficient evidence to support

       Smith’s conviction of resisting law enforcement.


                     III. Carrying a Handgun Without A License
[40]   Smith challenges the sufficiency of the evidence supporting his conviction for

       carrying a handgun without a license. Specifically, Smith argues that his

       conviction should not stand because no handgun was found on his person or in
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 17 of 18
       Shaw’s Buick. No handgun was found along the path used by Smith and Shaw

       to flee law enforcement.


[41]   The State was required to prove beyond a reasonable doubt that Smith carried a

       handgun in any vehicle or on or about his person without being licensed to

       carry a handgun. See Ind. Code § 35-47-2-1. The evidence in support of

       Smith’s conviction for this charge showed that three witnesses, Helton,

       Melinda, and Kahlel, saw Smith carrying a handgun and each heard gun shots.

       Helton observed a gun holster in Smith’s waistband. When Smith was

       apprehended, a holster was found in Smith’s waistband. Officer Humphrey

       conducted a routine identification check to verify the identity of the suspects.

       That check further revealed their driving records and that neither Smith nor

       Shaw had a license to carry a handgun. The evidence is sufficient to support

       Smith’s conviction.


                                                Conclusion
[42]   The evidence is sufficient to support each of Smith’s convictions.


[43]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-637 | November 8, 2018   Page 18 of 18